Per Curiam.

On June 18,1952, the respondent in the Court of General Sessions, New York County, pleaded guilty to the crime of grand larceny in the first degree. On October 27, 1952, she was sentenced to State prison for women for a term of not less than two years and six months nor more than five years. The offense, for which respondent was convicted, is a felony under the law of the State of New York (Penal Law, § 1294).
In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceases to be an attorney and counselor at law, or to be competent to practice law as such, and respondent’s name should, by order of this court, be struck from the roll of attorneys.
Peck, P. J., Dore, Cohn and Callahan, JJ., concur.
Respondent’s name is struck from the roll of attorneys of the State of New York.